Citation Nr: 1423287	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left hip bursitis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left hip lesion. 

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to service connection for a buttock disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a low back disability, to include as secondary to service connection left hip disability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1997 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Veteran had a November 2012 videoconference hearing before the undersigned.  The hearing transcript is of record. 

The RO apparently reopened a previously denied claim of service connection for a low back disability.  Notwithstanding the RO's reopening, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter for the Board that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board include the threshold question of whether new and material evidence has been received.

(The petition to reopen a claim of service connection for a low back disability is addressed in the decision below.  The underlying question of service connection and the remaining claims on appeal are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In January 2008, the Board denied a claim of service connection for a low back disability.  

2.  Evidence received after the prior final denial relates to unestablished facts necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The Board's January 2008 denial of service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the final denial is new and material with respect to the low back disability claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a low back disability.  The Board last denied the Veteran's claim for a low back disability in a January 2008 decision.  The Board's January 2008 denial is final as to the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Briefly, the Board notes that the RO denied the current petition to reopen in a December 2009 decision.  The Veteran did not file a notice of disagreement, but he submitted updated VA treatment records, received in May 2010, suggesting a nexus to the left hip disability.  See March 2010 VA treatment records, received May 2010.  As new and material evidence was submitted within the appeal period, the December 2009 RO decision is not final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

At the time of the Board's 2008 decision, the available evidence included the following:  service treatment records, VA medical records, and written statements by the Veteran.  

Since the January 2008 denial, newly submitted evidence includes updated VA treatment records, May 2008 Dr. S letter (received by VA in August 2009), September and November 2010 VA spine examination report and addendum, updated VA treatment records, and November 2012 hearing testimony.  Although the November 2010 VA examiner expressed a negative opinion, he did not consider the additionally raised diagnoses.  The newly submitted medical evidence includes diagnoses of spondylosis and degenerative disc disease, in addition to transitional lumbar vertebra.  See January 2010 MRI report; November 2010 VA examination addendum.  The Veteran has also asserted that his current back disability is secondary to his service-connected left hip disability and submitted medical evidence in support of his contention.  See September 2011 claim; September 2010 VA treatment records; Dr. S. May 2008 letter.

The updated medical diagnoses and contentions relative to the lumbar spine relate to an unestablished fact necessary to substantiate the claim (i.e., current diagnosis), and raise a reasonable possibility of substantiating the claim.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); see also Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the claim of service connection for a low back disability must be reopened.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability; to this limited extent, the appeal is granted.


REMAND

Left Hip Bursitis, Lesion, and Buttocks Disorder

The Veteran avers that his left hip symptomatology has materially increased since his last VA examination in September 2010.  See November 2011 hearing transcript.  He should be afforded an updated VA orthopedic examination to assess his current symptomatology.  Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997).  

The medical evidence demonstrates that the Veteran has a lytic lesion on his left hip.  He also reports that he experiences left buttocks pain.  He asserts that these problems are secondary to service-connected left hip bursitis.  VA examinations have not been furnished for these claims.  More information on the nature of these disorders and their relationship, if any, to service-connected left hip bursitis, is needed as part of the updated left hip examination.  


Right Ankle Disability

The September 2011 VA ankle examination needs clarification.  The Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Under this standard, the September 2011 VA medical opinion does not adequately address the possibility of aggravation.  Another medical opinion is needed as detailed below.  

Migraine Headaches

The Veteran has not been afforded a VA examination to address his headache claim.  At his hearing, he asserted that his headaches began in service.  He attributed it to lack of sleep and generalized pain in service.  The available service treatment records do not show that he had migraines or chronic headaches.  On his report of medical history for separation, he denied having frequent or severe headaches.  However, his reports of intermittent or occasional headaches in service are not otherwise contradicted by service treatment records.  

For purposes of triggering VA's duty to furnish an examination, the nexus requirement is low.  The Veteran is competent to describe his recollection of events in service, intermittent headaches thereafter, and current chronic headaches.  A VA headache examination is therefore necessary.  

Acquired Psychiatric Disability

A September 2011 VA examiner limited her diagnosis to a personality disorder.  However, VA mental health clinic records include assessments of DSM IV Axis I anxiety and depressive disorders.  An addendum to the current medical opinion is needed to reflect consideration of the Axis I diagnoses assigned by treating clinicians.  

In addition, the evidence indicates that the Veteran had a preexisting psychological disorder.  He initially underwent examination for service in December 1995 and his psychiatric state was assessed as normal.  However, he was deemed unqualified for service due to eczema.  In May 1997, he was reassessed as physically qualified on the original examination report and the psychiatric findings did not change.  The presumption of soundness attaches to the Veteran's psychiatric state.  If a current Axis I disorder is found to preexist service, clear and unmistakable evidence is needed to both rebut the presumption of soundness and show that the disability was not aggravated by service.  An addendum psychiatric opinion is necessary as detailed in the instructions below.  

Low Back

In a November 2010 addendum medical opinion, the examiner assessed the Veteran with transitional lumbar vertebra.  Review of additional medical records shows that the Veteran also has lumbar degenerative disc disease and spondylositis.  Another medical opinion is needed to clarify the significance of these diagnoses and their relationship, if any, to the service-connected left hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA treatment records from July 2012 to the present for the Veteran.  Request that he identify any recent private medical records and either return an authorization form for VA to obtain such records or directly submit any such records in his possession.  

2.  After associating any updated medical records with the claims folder, schedule the Veteran for a VA hip examination to address the severity of his left hip bursitis and the nature of his claimed left hip lesion (tumor) and buttock disorder.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must assess the current severity of the Veteran's left hip bursitis.  All tests deemed necessary should be conducted and the results reported.  The examiner should report the range of motion of the left hip, to include the point at which pain begins, as well as any functional loss due to pain, weakness, or diminished endurance.  All functional losses should be equated to additional loss of motion (beyond what is shown clinically).

The examiner must assess the left hip lesion and claimed buttocks disorder.  He or she should state whether either symptom is separate disability from service-connected left hip bursitis.  If either disorder is determined to be a separate disability, the examiner should provide a definite diagnosis and express an opinion as to whether it is at least as likely as not (50 percent probability or greater) caused by or made worse by the service-connected left hip bursitis.  (The examiner must express an opinion addressing both causation and aggravation.)  

The examiner must provide a complete rationale for each opinion-causation and aggravation, citing the objective medical findings leading to the conclusions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After associating any updated medical records with the claims folder, contact the September 2011 VA ankle examiner for an addendum medical opinion.   If he is unavailable, contact a suitably qualified clinician.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any right ankle disability has been caused by or made worse by service-connected left hip bursitis.  

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that another examination is necessary, such examination should be scheduled.)  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After associating any updated medical records with the claims folder, schedule the Veteran for a VA headache examination.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must express an opinion on whether it at least as likely as not (50 percent probability or greater) that any current headache disorder is related to the Veteran's period of military service, including reported sleep problems or stress during service.  The Veteran's reports of intermittent or transitory headaches in service, as well as continued problems after service, should be considered.  

The examiner must provide a supporting rationale for the opinion.  The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in the opinion.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence for doing so.  Consideration should include the Veteran's service record, including his separation examination report that shows no history of headaches.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5.  After associating any updated medical records with the claims folder, contact the September 2011 VA psychiatric examiner for an addendum medical opinion.  If she is unavailable, contact a suitably qualified clinician.  The claims folder (paper and electronic versions) must be made available and reviewed by the examiner.  

The examiner is asked to reconcile the diagnosis made on the compensation and pension examination with the treating clinicians' DSM IV Axis I diagnoses of depression and anxiety.  The examiner is directed to review July 2010 VA mental health clinic records and any updated mental health treatment records.

If the examiner amends the opinion to recognize a current DSM IV Axis I disorder, she (or he) must provide the following opinions for each DSM IV Axis I disorder:

(a)  Whether it was a preexisting psychiatric disability prior to entrance into active service in September 1997.  If so, whether there is clear and unmistakable (undebatable) evidence that such a disorder existed prior to service? (Identify such clear and unmistakable evidence or medical principle that makes it so.)  

(b)  If so, the examiner should indicate whether the pre-existing disorder clearly and unmistakably did not undergo a permanent increase in severity during the Veteran's period of service.  (Identify such clear and unmistakable evidence or medical principle that makes it so.)  

(c)  If not, whether it is at least as likely as not (50 percent probability or greater) related to service.  

A detailed rationale must be provided for all opinions.  The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence for doing so.

(If the examiner determines that another examination is necessary, such examination should be scheduled.)  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

6.  After associating any updated medical records with the claims folder, contact the November 2010 VA spine examiner for an addendum medical opinion.  If he is unavailable, contact a suitably qualified clinician.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must state whether the diagnoses of transitional lumbar vertebra, degenerative disc disease, and spondylosis are separate and distinct diagnoses.  The medical basis for the determination must be explained full. 

For each separate and distinct lumbar spine diagnosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is caused by or made worse by service-connected left hip bursitis.  

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that another examination is necessary, such examination should be scheduled.)  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

7.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


